DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In regards to Applicant’s response filed 1/4/2021 claims 1-4, 6-12, 14-18 are pending examination.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 8-12, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ullrich (US 20090263775).
In regards to claim 1, Ullrich discloses, “A system for rendering medical procedures in a virtual reality operating room for training a trainee (Fig. 7 an embodiment of a surgical simulation device which provides the virtual simulation, para. 70 the surgical simulation device which uses an augmented reality to provide the virtual simulation, under broadest reasonable interpretation the augmented reality described in the current reference would read on the virtual reality due to the fact the system creates virtual images of a surgical scene to be displayed to the user), the system comprising: a user input device for the trainee to select a type of a medical procedure to simulate (para. 62-63 the user interface has different input devices and the system contains a screen using the input devices where the user can select the type of surgical simulation to perform); a haptic medical tool for the trainee to manually manipulate during a simulation of the selected medical procedure (para. 7 the system provides haptic feedback through the instrument as well as captures information about where the instrument is and then provides feedback to the user, para. 24 the system contains a haptic capture mechanism which receives information from the movement of the surgical instrument and then  para. 49 the device contains tools that provide haptic feedback to the user, 710, and simulates tool engagement throughout the procedure); a haptics medical simulation system for rendering the simulation of the selected medical procedure at a first predetermined frame rate based on manipulations of the haptic medical tool by the trainee (para. 48 the system generates data based on the position and orientation of the tool, this would be based on the movement of the tool by the person performing the surgical simulation, para. 49 the simulated tool will provide resistance and other haptic effects based on the surgical technique or tool being used this means that the location and orientation of a tool will be tracked and the user will be given realistic feedback as performing the virtual surgery, para. 31 the haptic rendering of the tool in the area as a user performs a surgery on the simulated body to provide a realistic simulation experience, this would read on rendering based on the first predetermined framerate because of the fact that the system provides the user virtual images of the tool position throughout the surgery and is intended to provide realistic simulation experience meaning that the position and location of the tool in the simulation would be as close to real-time as possible); a virtual reality simulation system coupled to a medical procedure simulation system to render i) a virtual reality operating room scene that corresponds to the type of medical procedure to simulate (para. 109 the system can generate a surgical environment of an operating room and provide different tools to be used during a particular selected operation, para. 63 the user selects the operation to be simulated), ii) the simulation of the selected medical procedure into a (para. 109 the system can provide a visual orientation of an operating room including the different tools to be used, para. 62-63 discussing how a user can select a particular surgical simulation that will be displayed), the virtual reality scene comprising at least a patient on which the medical procedure is being conducted (para. 105-107 the system will overlay an image of a patient on the mannequin, para. 71 discusses the augmented reality technology will render a scene as well as a visual overlay of the patient and the anatomy very similar to a real scenario, para. 78 discusses that different medical conditions can be displayed virtually over the mannequin system); a surface sharing module coupled to the haptics medical simulation system and to the virtual reality simulation system (para. 75 introducing how the augmented reality system contains the visual overlay, the visual overlay is able to provide the visual feedback to the user based on the movement, para. 78-81 the system uses the processor to combine the scene being generated with the haptic effect, in this case the surface sharing model would be the processor), the surface sharing module providing haptic input simulation information from the haptics medical simulation system to the virtual reality simulation system that allows the virtual reality simulation system to render the virtual reality operating room scene that corresponds to the haptics medical simulation (para. 24 discusses the system contain a haptic capture method which would be used to identify and provide feedback to the user about the location and motion of a tool, para. 7 provides information discussing the capture method and then providing feedback to the user, the haptic capture mechanism is viewed as the haptic input and the haptic feedback is the haptic output, para. 30-31 discuss the haptic interface being encounter style and identifying the location of the motion of the tool (or the input) and then providing a feedback (output), para. 78-81 the different surgical tools are shown in the augmented reality scene and the processor combines the too providing a haptic feedback on the location and function of the tool, para. 109 the system will generate images simulating different surgical environments and tools such as an operating room); and a virtual reality headset coupled to the virtual reality simulation system for the trainee to view the virtual reality scene (para. 74 the augmented reality display system being a head mounted display system).”
In regards to claim 2, Ullrich discloses the system of claim 1.  Ullrich further discloses, “wherein the simulation information comprises anatomy (para. 25 the subject body 102, para. 71 the system can simulate on the subject body, 102, to contain realistic anatomical images).”
In regards to claim 3, Ullrich discloses the system of claim 1.  Ullrich further discloses, “wherein the virtual reality simulation system modifies the simulation information from the surface sharing module with post processing effects (para. 78-81 the system will track the location of the simulated tool and will simulate images based on the selected tool and location of the tool).”
In regards to claim 4, Ullrich discloses the system of claim 3.  Ullrich further discloses, “wherein the post processing effects comprise modifications of a visual appearance of at least one rendered object that corresponds to the simulation information, the modifications being based on an environment in the virtual reality operating room scene (para. 78-81 the system will track the location of the simulated tool and will simulate images based on the selected tool and location of the tool, para. 109 the different tools and location of the tools will be simulated on the display based on their location and orientation as well as based on how the user moves their head)
In regards to claim 8, Ullrich discloses the system of claim 1.  Ullrich further discloses, “wherein the haptics medical simulation system and the virtual reality simulation system are rendering the medical simulation in parallel (para. 77- 82 the system will collect the location of the tool and create an overlay image of the tool moving in the simulated scene but then may also generate a haptic effect such as a vibration to the tool based on a location).”
In regards to claim 9, Ullrich discloses, “A method of rendering medical procedures in a virtual reality operating room for training a trainee (Fig. 7 an embodiment of a surgical simulation device which provides the virtual simulation, para. 70 discusses the surgical simulation device which uses an augmented reality to provide the virtual simulation, under broadest reasonable interpretation the augmented reality described in the current reference would read on the virtual reality due to the fact the system creates virtual images of a surgical scene to be displayed to the user), the method comprising: selecting, by the trainee via a user input device, a type of medical procedure to simulate (para. 62-63 the user interface has different input devices and the system contains a screen using the input devices where the user can select the type of surgical simulation to perform); receiving haptic input from a haptic medical tool for the trainee to manually manipulate during a simulation of the selected medical procedure (para. 49 the device contains tools, 710, that provide haptic feedback to the user); rendering, via a haptics medical simulation system, the simulation of the selected medical procedure at a first predetermined frame rate based on manipulations of the haptic medical tool by the trainee (para. 48 the system generates data based on the position and orientation of the tool, this would be based on the movement of the tool by the person performing the surgical simulation, para. 49 the simulated tool will provide resistance and other haptic effects based on the surgical technique or tool being used this means that the location and orientation of a tool will be tracked and the user will be given realistic feedback as performing the virtual surgery, para. 31 the haptic rendering of the tool in the area as a user performs a surgery on the simulated body to provide a realistic simulation experience, this would read on rendering based on the first predetermined framerate because of the fact that the system provides the user virtual images of the tool position throughout the surgery and is intended to provide realistic simulation experience meaning that the position and location of the tool in the simulation would be as close to real-time as possible); rendering, via a virtual reality simulation system coupled to a medical procedure simulation system, i) a virtual reality operating room scene that corresponds to the type of medical procedure to simulate (para. 109 the system can generate a surgical environment of an operating room and provide different tools to be used during a particular selected operation, para. 63 the user selects the operation to be simulated), and ii) the simulation of the selected medical procedure into a virtual reality scene (para. 109 the system can provide a visual orientation of an operating room including the different tools to be used, para. 62-63 a user can select a particular surgical simulation that will be displayed), the virtual reality scene comprising at least a patient on which the medical procedure is being conducted (para. 105-107 the system will overlay an image of a patient on the mannequin, para. 71 discusses the augmented reality technology will render a scene as well as a visual overlay of the patient and the anatomy very similar to a real scenario, para. 78 discusses that different medical conditions can be displayed virtually over the mannequin system); providing haptic input simulation information, via a surface sharing module, from the haptics medical simulation system to the virtual reality simulation system that allows the virtual reality simulation system to render the virtual reality operating room scene that corresponds to (para. 24 discusses the system contain a haptic capture method which would be used to identify and provide feedback to the user about the location and motion of a tool, para. 7 provides information discussing the capture method and then providing feedback to the user, the haptic capture mechanism is viewed as the haptic input and the haptic feedback is the haptic output, para. 30-31 discuss the haptic interface being encounter style and identifying the location of the motion of the tool (or the input) and then providing a feedback (output), para. 78-81 the different surgical tools are shown in the augmented reality scene and the processor combines the too providing a haptic feedback on the location and function of the tool, para. 109 the system will generate images simulating different surgical environments and tools such as an operating room); and displaying, via a virtual reality headset, the virtual reality scene (para. 74 the augmented reality display system being a head mounted display system).”
In regards to claim 10, Ullrich discloses the method of claim 9.  Ullrich further discloses, “wherein the simulation information comprises anatomy (para. 25 discussing the subject body 102, para. 71 the system can simulate on the subject body, 102, to contain realistic anatomical images).”
In regards to claim 11, Ullrich discloses the method of claim 9.  Ullrich further discloses, “further comprising modifying, via the virtual reality simulation system, the simulation information from the surface sharing module with post processing effects (para. 78-81 the system will track the location of the simulated tool and will simulate images based on the selected tool and location of the tool).”
In regards to claim 12, Ullrich discloses, the method of claim 11.  Ullrich further discloses, “wherein the post processing effects comprise modifications of a visual appearance of (para. 78-81 the system will track the location of the simulated tool and will simulate images based on the selected tool and location of the tool, para. 109 the different tools and location of the tools will be simulated on the display based on their location and orientation as well as based on how the user moves their head).”
In regards to claim 16, Ullrich discloses the method of claim 9.  Ullrich further discloses, “wherein the haptics medical simulation system and the virtual reality simulation system are rendering the medical simulation in parallel (para. 77- 82 the system will collect the location of the tool and create an overlay image of the tool moving in the simulated scene but then may also generate a haptic effect such as a vibration to the tool based on a location).”
In regards to claim 17, Ullrich discloses the system of claim 1.  Ullrich further discloses, “wherein the haptic input simulation information comprises sensed motion and touch of the trainee (para. 24 discusses having a haptic capture method which identifies where the user is moving the tool and providing haptic feedback accordingly, para. 7 discusses the capture method identifying the motion and the position of the tool as the user manipulates it, which would be the haptic input, and then provides the user with feedback, para. 104 discusses the system grasping an instrument, which would show the haptic input of the users touch in relation to the motion of the tool).”
In regards to claim 18, Ullrich discloses the method of claim 9.  Ullrich further discloses, “wherein the haptic input simulation information comprises sensed motion and touch of the trainee (para. 24 discusses having a haptic capture method which identifies where the user is moving the tool and providing haptic feedback accordingly, para. 7 discusses the capture method identifying the motion and the position of the tool as the user manipulates it, which would be the haptic input, and then provides the user with feedback, para. 104 discusses the system grasping an instrument, which would show the haptic input of the users touch in relation to the motion of the tool)”.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6, 7, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ullrich (US 20090263775), as applied to claim 1 and 9 above, in view of Hannaford et al. (US 20110238079).
In regards to claim 6, Ullrich discloses the above mentioned, but fails to disclose, “wherein the virtual reality simulation system renders at a rate of at least 90 frames per second.”  Hannaford teaches of an augmented reality system in which, “the virtual reality simulation system renders at a rate of at least 90 frames per second (para. 66 the graphics on the head mount display have a refresh rate of 120Hz and 60Hz).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the visual display having a frame rate of 120 Hz, as taught by Hannaford, with the augmented reality system of Ullrich, for the purpose of creating a virtual reality training system that has a high refresh rate so that the surgical procedure is being practiced as close to real-time as possible.
In regards to claim 7, Ullrich discloses, the above mentioned, but fails to disclose, “wherein the haptics medical simulation renders at a rate of the virtual reality simulation system.” Hannaford teaches of an augmented reality system in which, “wherein the haptics medical simulation renders at a rate of the virtual reality simulation system (para. 66 the visual frame rate can be between 60 or 120 Hz, para. 94 the haptics can be rendered at a rate of from 0-100 Hz for a given low force measured, and over 100 Hz for a high force measured, meaning that the two ranges overlap).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the frame rate rendering the haptics and the visual display at both 60 Hz and 120 Hz, as taught by Hannaford, with the augmented reality system of Ullrich, for the purpose of creating a virtual reality training system that has the feedback given at the same time to represent what it would feel like to do an actual surgery.
In regards to claim 14, Ullrich discloses the above mentioned, but fails to disclose, “wherein the virtual reality simulation system renders at a rate of at least 90 frames per second.”  Hannaford teaches, “the virtual reality simulation system renders at a rate of at least 90 frames per second (para. 66 the graphics on the head mount display have a refresh rate of 120Hz and 60Hz).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the visual display having a frame rate of 120 Hz, as taught by Hannaford, with the method of displaying an augmented reality as disclosed by Ullrich, for the purpose of creating a virtual reality training method that has a high refresh rate so that the surgical procedure is being practiced as close to real-time as possible.
In regards to claim 15, Ullrich discloses the above mentioned, but fails to disclose, “wherein the haptics medical simulation renders at a rate of the virtual reality simulation system.”  Hannaford teaches, “wherein the haptics medical simulation renders at a rate of the virtual reality simulation system (para. 66 the visual frame rate can be between 60 or 120 Hz, para. 94 the haptics can be rendered at a rate of from 0-100 Hz for a given low force measured, and over 100 Hz for a high force measured, meaning that the two ranges overlap).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the frame rate rendering the haptics and the visual display at both 60 Hz and 120 Hz, as taught by Hannaford, with the method of displaying an augmented reality as disclosed by Ullrich, the purpose of creating a virtual reality training method that has the feedback given at the same time to represent what it would feel like to do an actual surgery.
Response to Arguments
Applicant’s arguments, with respect to the claim objections have been fully considered and are persuasive.  The claim objections of the non-final have been withdrawn. 
Applicant’s arguments, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections of the non-final have been withdrawn. 
Applicant's arguments, regarding the 102 rejection have been fully considered but they are not persuasive.  The Applicant argues that Ullrich fails to disclose the virtual reality scene does not comprise a patient.  The Examiner disagrees.  Ullrich discloses a mannequin system, shown in Figure 1.  Ulrich further discusses in paragraphs 71 an 78 that the augmented reality system will provide a visual overlay on the mannequin to present images of the patient including certain medical conditions the patient will present.  The overlay is understood to be “the virtual reality scene comprising the patient”.
Next the Applicant argues that Ullrich describes an actual mannequin in which the doctor interacts with.  The Applicant further states that Ullrich does not mention of “an avatar body rendered in virtual reality as currently claimed”.  The Examiner disagrees.  First the Examiner would like to point out that the current claim has no discussion of “an avatar body rendered in virtual reality”.  The claim recites, “a virtual reality simulation system coupled to a medical 
Next, the Applicant argues that the office action fails to disclose “…providing haptic input simulation information… from the haptics medical simulation system to the virtual reality simulation system that allows the virtual reality simulation system to render the virtual reality operating room scene that corresponds to the haptics medical simulation;”.  The Applicant particularly argues that paragraphs 30 and 31 of Ullrich teach providing haptic, not visual feedback and thus cannot suggest “render the virtual reality operating room scene that corresponds to the haptics medical simulation.”  The Examiner disagrees.  Paragraph 30 and 31 of Ullrich disclose rendering haptics based on the position of the surgical tool.  Further, Ullrich in paragraphs 78-81 discusses presenting this visual overlay on the tools to present an image of a patient as well as providing tactile feedback based on the location.   Therefore, both a virtual reality image and haptic medical simulation are taught.
Next, the Applicant argues that Ullrich fails to link the visual output and haptic output.  The Examiner disagrees.  The Examiner would first like to point out that the claim requires “the surface sharing module providing haptic input simulation information form the haptic medical simulation system to the virtual reality simulation system that allows the virtual reality 
The Applicant argues that the dependent claims should be allowed due to the fact that claim 1 should be allowed.  The Examiner disagrees.  The dependent claims are still rejected under Ullrich due to the face that claim 1 is rejected by Ullrich for the reasons stated above.
The Applicant argues that in regards to the 103 rejection the dependent claims should be allowed because claim 1 is allowed and the prior art of Hannaford fails to cure the deficiencies of Ullrich in claim 1.  The Examiner disagrees.  The dependent claims are still rejected under Ullrich due to the face that claim 1 is rejected by Ullrich for the reasons stated above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY M DEL VALLE whose telephone number is (571)270-5307.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/L.D.V/Examiner, Art Unit 3715              

/JAMES B HULL/Primary Examiner, Art Unit 3715